Case 20-32519 Document 2502-2 Filed in TXSB on 05/25/21 Page 1 of 6




                             Exhibit B

                          Proposed Order
         Case 20-32519 Document 2502-2 Filed in TXSB on 05/25/21 Page 2 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                )
    In re:                                                      )
                                                                ) Chapter 11
    NEIMAN MARCUS GROUP LTD LLC, et al., 1                      )
                                                                ) Case No. 20-32519 (DRJ)
                     Reorganized Debtors.                       )
                                                                ) (Jointly Administered)
                                                                )

                 ORDER SUSTAINING LIQUIDATING TRUSTEE’S
       TWENTY-FIFTH OMNIBUS OBJECTION TO CLAIMS (RESOLVED CLAIMS)
                          (Related Docket No._____)

             Upon the Objection2 of the Liquidating Trustee seeking entry of an order (the “Order”)

disallowing and expunging the claims identified on Schedule 1 attached hereto, it is HEREBY

ORDERED THAT:

             1.     The Objection is sustained as set forth herein.

             2.     Each claim identified on Schedule 1 to this Order is disallowed in its entirety as

identified on Schedule 1 to this Order.




1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      federal tax identification number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530);
      Bergdorf Graphics, Inc. (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa
      Intermediate Holdings LLC (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation
      (9264); NEMA Beverage Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc.
      (2446); NM Nevada Trust (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG
      Global Mobility, Inc. (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons
      LLC (1570); NMG Term Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The
      Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company
      (5996). The Reorganized Debtors’ service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Liquidating
      Trustee’s Twenty-Fifth Omnibus Objection to Claims (Resolved Claims).
      Case 20-32519 Document 2502-2 Filed in TXSB on 05/25/21 Page 3 of 6




       3.      Bankruptcy Management Solutions, Inc. d/b/a Stretto (“Stretto”) is authorized and

directed to update the claims register maintained in these chapter 11 cases to reflect the relief

granted in this Order.

       4.      Each claim and the objections by the Liquidating Trustee to each claim identified

in Schedule 1 constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014.

This Order will be deemed a separate order with respect to each claim identified on Schedule 1.

       5.      Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

prepetition claim against a Debtor entity or such Debtor entity’s estate; (b) a waiver of any party’s

right to dispute any prepetition claim on any grounds; (c) a promise or requirement to pay any

prepetition claim; (d) an implication or admission that any particular claim is of a type specified

or defined in this Objection or any order granting the relief requested by this Objection; (e) a

request or authorization to assume any prepetition agreement, contract, or lease pursuant to section

365 of the Bankruptcy Code; or (f) a waiver of the Liquidating Trustee’s rights under the

Bankruptcy Code or any other applicable law.

       6.      The terms and conditions of this Order will be immediately effective and

enforceable upon its entry.



                           [Remainder of Page Intentionally Left Blank]




                                                 -2-
      Case 20-32519 Document 2502-2 Filed in TXSB on 05/25/21 Page 4 of 6




         7.    The Liquidating Trustee, Stretto, and the Clerk of the Court are authorized to take

all actions necessary to effectuate the relief granted pursuant to this Order in accordance with the

Objection.

         8.    This Court shall retain exclusive jurisdiction to resolve any dispute arising from or

related to this Order.


 Date:                                  , 2021

                                                       THE HONORABLE DAVID R. JONES
                                                       CHIEF UNITED STATES BANKRUPTCY
                                                       JUDGE




                                                 -3-
Case 20-32519 Document 2502-2 Filed in TXSB on 05/25/21 Page 5 of 6




                            Schedule 1
            Case 20-32519 Document 2502-2 Filed in TXSB on 05/25/21 Page 6 of 6



           Name of                       Schedule /
Ref #                   Debtor Name                   Date Filed        Claim to be Disallowed     Reason for Objection
           Claimant                       Claim #
                                                                   Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                   Expunge general unsecured
                        The Neiman                                 Priority: $0.00
        WILLIS TOWERS                                                                              amounts as the Debtors are
  1                     Marcus Group    1973          7/20/2020    General Unsecured: $79,776.03
        WATSON                                                                                     not liable because the claim
                        LLC
                                                                                                   has been resolved
                                                                   Total: $79,776.03

                                                                   Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                   Expunge general unsecured
                                                                   Priority: $0.00
        XEROX           Neiman Marcus                                                              amounts as the Debtors are
  2                                     3332          11/11/2020   General Unsecured: $83,117.58
        CORPORATION     Group LTD LLC                                                              not liable because the claim
                                                                                                   has been resolved
                                                                   Total: $83,117.58

                                                                   Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                   Expunge general unsecured
                        The Neiman                                 Priority: $0.00
        TABLEAU                                                                                    amounts as the Debtors are
  3                     Marcus Group    221971                     General Unsecured: $87,466.00
        SOFTWARE INC                                                                               not liable because the claim
                        LLC
                                                                                                   has been resolved
                                                                   Total: $87,466.00
